Citation Nr: 0901593	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  94-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a multi-symptom 
disorder claimed as due to an undiagnosed illness (claimed as 
blurry vision, headaches, joint pain, fatigue, memory loss, 
and personality changes).

3.  Entitlement to service connection for a lung disability, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972 and from November 1990 to June 1991.  The record 
indicates service in Vietnam during his first period of 
service and service in the Persian Gulf region during his 
second period of service.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

Procedural history

In a February 1994 rating decision, the RO denied service 
connection for disabilities manifested by fatigue, memory 
loss, vision problems, and personality changes; and a right 
shoulder disability.  The veteran perfected an appeal of 
those denials.  

The veteran and his spouse testified at a personal hearing 
held in October 1994 at the RO before a Hearing Officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In a July 1997 rating decision, service connection was denied 
for headaches, joint pain, and a lung disability.  The 
veteran perfected an appeal of those denials.

In December 2003 and November 2005, the Board remanded these 
issues for further development.  

Clarification of issues

The veteran has been seeking service connection for a right 
shoulder disability.  In a March 2008 rating decision, 
service connection was granted for residuals of a scar of the 
right shoulder area.  Remaining on appeal is the matter of 
the veteran's entitlement to an orthopedic  disability of the 
right shoulder, separate from the now service-connected scar.

The veteran has also been seeking service connection for a 
variety of claimed disabilities, which in substance he 
contends are due to an undiagnosed illness.  
For the sake of economy, the Board will address this as one 
issue.

The medical evidence shows that the veteran has a diagnosed 
lung disability as opposed to an undiagnosed illness 
involving the respiratory system.  See the report of the July 
1998 VA general medical examination.  Therefore, the issue of 
service connection for a lung disability is a separate claim 
from the issue of service connection for the multi-symptom 
disorder claimed as due to undiagnosed illness.  

Issues not on appeal

In its November 2005 decision, the Board denied the veteran's 
claim for service connection for a heart disability, and 
granted an effective date of April 22, 1993 for the grant of 
service connection for irritable bowel syndrome.  Those 
issues have therefore been resolved.  See 38 C.F.R. § 20.1100 
(2008).

Also in its November 2005 decision, the Board reopened a 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and remanded the 
claim for further development.  In a March 2008 rating 
decision, service connection was granted for PTSD.  A 30 
percent disability rating was assigned effective December 23, 
1993 and a 50 percent disability rating was assigned 
effective July 16, 1998.  Also, as noted above, in the March 
2008 rating decision, service connection was granted for 
residuals of a scar of the right shoulder area and a 10 
percent disability rating was assigned effective December 23, 
1993.  To the Board's knowledge, the veteran has not 
disagreed with the assigned ratings or their effective dates.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

Remanded issue

The issue of service connection for a lung disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran had 
a right shoulder disability prior to his second period of 
active service.

2.  Competent medical evidence indicates that the right 
shoulder disability underwent an increase in severity during 
active service, not due to the natural progress of the 
disorder.

3.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

4.  Competent medical evidence indicates that the veteran has 
an undiagnosed multi-symptom illness manifested by blurry 
vision, headaches, joint pain, fatigue, memory loss, and 
personality changes.




CONCLUSIONS OF LAW

1.  A right shoulder disability was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2008).

2.  The criteria necessary to establish service connection 
for an undiagnosed multi-symptom illness manifested by blurry 
vision, headaches, joint pain, fatigue, memory loss, and 
personality changes have been met.  U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right 
shoulder disability and a multi-symptom illness manifested by 
blurry vision, headaches, joint pain, fatigue, memory loss, 
and personality changes.  As is discussed elsewhere in this 
decision, the issue of the veteran's entitlement to service 
connection for a lung disability is being remanded for 
further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in April 
2004, June 2006, and January 2008, which were specifically 
intended to address the requirements of the VCAA.  The 
veteran has not contended that VCAA notice was in any way 
inadequate.

As is discussed below, the Board's decision has resulted in 
allowance of service connection for a right shoulder 
disability and an undiagnosed multi-symptom illness 
manifested by blurry vision, headaches, joint pain, fatigue, 
memory loss, and personality changes.  It is not the Board's 
responsibility to assign a disability rating and effective 
date therefor.  The Board notes that the RO provided notice 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006) regarding 
disability rating and effective date in the January 2008 
letter.  The Board is confident that should additional notice 
be required, such will be provided to the veteran and his 
representative.

1.  Entitlement to service connection for a right shoulder 
disability.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Analysis

The reports of November 1991 and January 2008 VA examinations 
show a diagnosis of a right shoulder orthopedic disability.  
Element (1) has therefore been met.  

A June 1991 private treatment record shows that the veteran 
had a past injury of a rotator cuff tear in 1989.  The 
veteran acknowledges that he had a minor right shoulder 
injury prior to his second period of active service.  See the 
hearing transcript, page 14.    

It does not appear that the veteran underwent an entrance 
examination prior to his second period of active service.  
Therefore, the presumption of soundness contained in 
38 U.S.C.A. § 1111 does not attach.  See Bagby, supra.  
Accordingly, it is not required to be shown by clear and 
unmistakable evidence that the veteran's right shoulder 
disability pre-existed service.  See VAOPGCPREC 3-2003.   The 
medical evidence e from 1991 shows that the veteran injured 
his right shoulder in 1981, and the veteran has acknowledged 
this in his hearing testimony.  It is therefore undisputed 
that a right shoulder injury existed prior to service 
(although the veteran disputes the severity of the injury).  

Because the evidence shows that the veteran had a right 
shoulder disability prior to active service, the Board must 
next determine whether the right shoulder disability 
underwent an increase in severity during his active military 
service, thereby triggering the presumption of aggravation.  
See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption 
of aggravation is generally triggered by evidence that a pre-
existing disability has undergone an increase in severity in 
service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, there is competent medical evidence that the 
right shoulder disability underwent an increase in severity 
during the veteran's active service.  On an April 1991 
separation examination, the veteran complained of a painful 
and numb right shoulder and upper extremity.  The medical 
evidence does not indicate that the veteran had this 
particular type of symptomatology prior to his second period 
of active service.  In May 1991, subacromial 
bursitis/subacute tendinitis was diagnosed.  There is no 
indication that these diagnoses existed prior to the 
veteran's second period of active service.  Further, no 
medical professional has indicated that the 
bursitis/tendinitis is the natural progression of the pre-
existing rotator cuff tear.  

In summary, the evidence of record, although showing that 
there was a rotator cuff tear of the right shoulder before 
the veteran's second period of service starting in November 
1990, also indicated that the right shoulder orthopedic 
disability became worse, over and above the natural progress 
of the disorder, during service.  Therefore, service 
connection for a right shoulder orthopedic disability on the 
basis of in-service aggravation is warranted.  The benefit 
sought on appeal is accordingly allowed.



	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for a multi-symptom 
disorder claimed as due to an undiagnosed illness (claimed as 
blurry vision, headaches, joint pain, fatigue, memory loss, 
and personality changes).

Relevant law and regulations

The law regarding service connection in general has been set 
out above and will not be repeated.

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).



Analysis

The veteran contends that he developed a multi-symptom 
disorder manifested by blurry vision, headaches, joint pain, 
fatigue, memory loss, and personality changes as a result of 
his Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the veteran had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and 
regulations pertaining to undiagnosed illness incurred due to 
Persian Gulf service, discussed above, thus are applicable in 
this case.

VA examination findings and the veteran's own statements 
concerning his current symptoms, which the Board finds to be 
credible, show that the veteran has a variety of symptoms 
which include blurry vision, headaches, joint pain, fatigue, 
memory loss, and personality changes.  The precise nature of 
these conditions is unclear.  

A VA psychiatrist opined in October 2001 that the veteran had 
a somatization disorder and a VA examiner opined in July 2002 
that several of the veteran's symptoms were manifestations of 
a somatization disorder.  These opinions were somewhat 
unclear and indefinite.  In its November 2005 remand, the 
Board asked that the veteran to be given an examination to 
confirm or rule out a somatization disorder.  This was done.  
A December 2006 VA psychiatric examiner indicated that he was 
unable to determine whether the veteran had a somatoform 
disorder.  
The Board finds that the evidence on this point is in 
equipoise, and giving the veteran the benefit of the doubt 
finds that the competent medical evidence shows that the 
veteran's various claimed symptoms are not manifestations of 
a somatization disorder.  

The veteran's treating VA physician has repeatedly diagnosed 
an undiagnosed illness manifested by blurry vision, 
headaches, joint pain, fatigue, memory loss, and personality 
changes related to his service in the Persian Gulf.  Both the 
United States Court of Appeals for the Federal Circuit and 
the Court have specifically rejected the "treating physician 
rule".  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that 
such assessment should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  
Nonetheless, the treating physician's opinion carries great 
weight of probative value.  Specifically, the treating 
physician works in a VA Persian Gulf clinic, and the Board 
therefore assumes that he is familiar with undiagnosed 
illness and its manifestations.  

As noted by the Board in the law and regulations section 
above, manifestations of undiagnosed illness include "signs 
or symptoms" or "medically unexplained chronic multi-symptom 
illness" involving such complaints as blurry vision, 
headaches, joint pain, fatigue, and neuropsychological signs 
or symptoms.  Such is the case here.  Further, the medical 
evidence does not show that there has been an explanation for 
the veteran's various complaints, such as a known clinical 
diagnosis.  The Persian Gulf presumptions accordingly attach.  
See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(b).  

Thus, after having reviewed the record, the Board concludes 
that the veteran's blurry vision, headaches, joint pain, 
fatigue, memory loss, and personality changes are due to 
undiagnosed illness.  The medical evidence reflects that 
there is objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

The medical evidence also shows that the disability has 
existed for six months or more.   The medical evidence also 
reveals that the veteran takes medication for joint pain 
twice daily.  See report of the July 1998 VA general medical 
examination.  Therefore, his undiagnosed illness is 
manifested by symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.88a, Diagnostic Code 6354 (2008).  
Accordingly, the undiagnosed illness has become manifest to a 
degree of 10 percent or more, obviously not later than 
December 31, 2011.  See 38 C.F.R. § 3.317 (2008).  

Moreover, the medical evidence does not show that (1) the 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) the undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c).

In summary, the Board finds that service connection for an 
undiagnosed multi-symptom illness manifested by blurry 
vision, headaches, joint pain, fatigue, memory loss, and 
personality changes is warranted.  The benefit sought on 
appeal is granted.  


ORDER

Service connection for an orthopedic disability of the right 
shoulder disability is granted.

Service connection for an undiagnosed multi-symptom illness 
manifested by blurry vision, headaches, joint pain, fatigue, 
memory loss, and personality changes is granted.







	(CONTINUED ON NEXT PAGE)



REMAND

For reasons explained immediately below, the Board finds that 
the remaining issue on appeal must be remanded for additional 
evidentiary development.

3.  Entitlement to service connection for a lung disability, 
to include as due to herbicide exposure.

The veteran's representative has recently asserted that the 
veteran's diagnosed lung disability is due to exposure to 
herbicide exposure.  See November 2008 appellant's post-
remand brief, pages 2-3.  Furthermore, the veteran's service 
medical records from his first period of active service show 
that he had complaints of chest pain in February 1969 and a 
cough in May 1972.

The Court has held that, in situations in which there is 
competent evidence of a current disability evidence 
indicating an association between the claimant's disability 
and his active service, in order to fulfill its statutory 
duty to assist the veteran in the development of his claim VA 
is to obtain a medical opinion as to whether there is a nexus 
between the claimed disability and his active service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran's 
claims folder to a physician, who should 
render an opinion as to the etiology of 
the current lung disability.  The 
physician should review pertinent medical 
reports and provide an opinion as to 
whether it is as least as likely as not 
that the current lung disability is 
related to active service, including 
complaints of chest pain and a cough in 
service as well as the veteran's presumed 
exposure to herbicides while serving in 
the Republic of Vietnam.  If the 
reviewing physician deems physical 
examination and/or diagnostic testing of 
the veteran to be necessary, such should 
be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a SSOC should 
be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


